Citation Nr: 0316282	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  03-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







REMAND

The veteran had active service from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 2002 
which denied service connection for asbestosis.  In his 
substantive appeal received in June 2003, the veteran 
requested a hearing before a member of the Board, to be held 
at the RO (i.e., Travel Board hearing).  The case must be 
returned to the RO for such a hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).  Accordingly, the case is remanded to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


